UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4856


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID JEREMY LATOUR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:09-cr-00419-HMH-1)


Submitted:   October 18, 2010             Decided:   November 8, 2010


Before SHEDD and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael   Chesser,  Aiken,  South        Carolina,  for  Appellant.
William N. Nettles, United States       Attorney, Leesa Washington,
Assistant United States Attorney,       Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David    Jeremy      Latour        was    convicted       by       a     jury    and

sentenced     to    240    months      in      prison    for     being         a     felon    in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1)

(2006),      and      possession            with        intent        to            distribute

methamphetamine,          in   violation        of      21   U.S.C.        §        841(a)(1),

(b)(1)(C) (2006).          Latour asserts that the district court erred

when it refused to instruct the jury regarding simple possession

of methamphetamine as a lesser-included offense.                                   Finding no

error, we affirm.

            This court reviews a district court’s refusal to give

a   jury    instruction        for     abuse     of     discretion.                See   United

States v. Abbas, 74 F.3d 506, 513 (4th Cir. 1996).

     A district court’s refusal to provide an instruction
     requested by a defendant constitutes reversible error
     only if the instruction: (1) was correct; (2) was not
     substantially covered by the court’s charge to the
     jury; and (3) dealt with some point in the trial so
     important[]   that  failure  to  give   the  requested
     instruction seriously impaired the defendant’s ability
     to conduct his defense.

United States v. Lewis, 53 F.3d 29, 32 (4th Cir. 1995) (internal

quotation marks and citation omitted).

            We conclude that the district court did not abuse its

discretion     in    denying         Latour’s      request     that        the       jury     be

instructed    that    it       could    convict       Latour     of    methamphetamine

possession as a lesser-included offense of the possession with


                                            2
intent to distribute charge.           Given the significant amount of

evidence introduced by the Government regarding Latour’s drug

distribution activities, whether Latour intended to distribute

was not “sufficiently in dispute to allow a jury consistently to

find the defendant innocent of the greater and guilty of the

lesser offense.”       United States v. Baker, 985 F.2d 1248, 1258-59

(4th Cir. 1993); see also United States v. Wright, 131 F.3d

1111, 1112 (4th Cir. 1997) (holding that for an element to be

“sufficiently     in    dispute,”     either   “the        testimony   on      the

distinguishing    element    must     be   sharply    conflicting,        or   the

conclusion as to the lesser offense must be fairly inferable

from the evidence presented”) (internal citation and quotation

marks omitted).

           Accordingly,     we   affirm     Latour’s        conviction.        We

dispense   with    oral    argument    because       the    facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       3